United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  April 24, 2007

                                      Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3978

KEITH MILLER,                                Appeal from the United States District
      Petitioner-Apellant,                   Court for the Northern District of
                                             Indiana, Fort Wayne Division
      v.
                                             No. 1:04-CV-028-TS
WALTER E. MARTIN,
      Respondent-Appellee                    Theresa L. Springmann,
                                             Judge.

                                    ORDER

      On the motion of the appellee, the opinion issued in the above-entitled case

on March 15, 2007 is hereby amended as follows:

      On page 10, the last paragraph of Section II is hereby excised from the

opinion of the court.